SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 OLD MUTUAL FUNDS II (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of Each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration No.: (3) Filing Party: (4) Date Filed: OLD MUTUAL FUNDS II ON BEHALF OF THE OLD MUTUAL CASHRESERVES FUND December 21, 2009 Dear Valued Shareholder: I am writing on behalf of the Board of Trustees (the “Board”) of the Old Mutual Cash Reserves Fund (the “Fund”) to request your vote on (1) a proposal to approve a new sub-advisory agreement with Dwight Asset Management Company LLC (“Dwight”), and (2) a proposal to modify the Fund’s fundamental investment restriction on industry concentration. This package contains important information about the proposals, a proxy, a business reply envelope permitting you to vote by mail, and simple instructions on how to vote by phone or via the Internet. The Fund is currently sub-advised by Wellington Management Company, LLP (“Wellington”).If the new sub-advisory agreement is approved by shareholders, Dwight will replace Wellington as the Fund’s sub-adviser following the close of business on or about March 12, 2010.If approved by shareholders, the modification to the Fund’s fundamental investment restriction on industry concentration will become effective at the same time. The new sub-advisory agreement was reviewed and approved by the Board at its November 18, 2009 meeting. In recommending Dwight, the Board favorably considered, among other factors, the experience and expertise of Dwight portfolio managers in managing money market funds, the historical performance of similar money market strategies managed by Dwight portfolio managers, and management and sub-advisory fee and expense limitation reductions to be implemented concurrent with the replacement of Wellington with Dwight. Additional details about the proposals are described in the enclosed proxy statement. The proposals will be presented to shareholders of the Fund at a special meeting of shareholders to be held on March 11, 2010 in Denver, Colorado, and at any adjournments thereof. We encourage you to read the entire proxy statement, which describes the proposals in detail. THE FUND’S BOARD HAS CAREFULLY CONSIDERED THE PROPOSALS, BELIEVES THE PROPOSALS TO BE IN THE BEST INTERESTS OF FUND SHAREHOLDERS, AND UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE PROPOSALS. You can vote in one of four ways: BY MAIL using the enclosed proxy card; BY INTERNET through the website on your proxy card; BY TELEPHONE by calling the number indicated on your proxy card; or IN PERSON at the special meeting of shareholders on March 11, 2010. Your vote is extremely important, no matter how many shares you own.If we do not receive sufficient votes to approve the proposals, we may have to send additional mailings or conduct telephone solicitations.If you have any questions about the proposals, please call our proxy solicitor, The Altman Group, at 1-800-821-8784 . Thank you for your response and we look forward to preserving your trust as a valued shareholder over the long term. Sincerely, Leigh A. Wilson Chairman Old Mutual Funds II OLD MUTUAL FUNDS II Old Mutual Cash Reserves Fund NOTICE OF MEETING OF SHAREHOLDERS To
